Order entered November 2, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01210-CV

          IN THE INTEREST OF E.A.D.P., J.T.C.P., AND C.E.P., CHILDREN

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-55004-2010

                                         ORDER
       We GRANT the October 30, 2015 motion of court reporter Shawn Gant for an extension

of time to file the reporter’s record TO THE EXTENT that the reporter’s record shall be filed

by MONDAY, NOVEMBER 30, 2015. See TEX. R. APP. P. 35.3(c).


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE